Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.
Response to Amendment
The Amendment filed 12/8/21 has been entered. Claims 1-20 remain pending in the application. Claim 12 is withdrawn. As such, the claims being examined are claims 1-11 and 13-20. In light of the amendments to the independent claims (claims 1, 19, and 20), there is a new ground for rejection under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject Claims 1, 19, and 20 include the limitation of "a non-modified alkanolamide surfactant." However, the Application as filed is absent proper support for the introduction of such a limitation. While the Specification does indeed mention a surfactant blend comprising “an alkanolamide surfactant,” there is no basis for the additional requirement of the alkanolamide surfactant being “non-modified.” Claims 2-11 and 13-18, dependent upon claim 1, are hereby rejected under 35 USC 112(a) as being dependent upon rejected base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited previously) in view of Hatchman (US 6,194,354- cited previously).
	With respect to independent claim 20, Talingting-Pabalan discloses a method of treating produced petroleum comprising an emulsion, the method comprising:

		an alkanolamide surfactant ([0026] and [0073]);
		an alkoxylated alcohol surfactant ([0026]); and
		an ionic surfactant, a nonionic surfactant, or a combination thereof ([0026]). 	Regarding claim 20, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkanolamide surfactant ([0026] and [0073]). However, Talingting-Pabalan fails to expressly disclose wherein the alkanolamide surfactant is “non-modified,” as instantly claimed. Hatchman teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkanolamide surfactant and wherein the alkanolamide surfactant is a non-modified alkanolamide surfactant (Abstract and col. 4 lines 40-43). Replacing the alkanolamide surfactant disclosed by Talingting-Pabalan with the alkanolamide surfactant taught by Hatchman is but a simple substitution of one known equivalent alkanolamide surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
Claims 1-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited above) in view of Nguyen (US 2013/0261227- cited previously), and further in view of Hatchman (US 6,194,354- cited above).
	With respect to independent claim 1, Talingting-Pabalan discloses a method of treating emulsions recovered from a subterranean formation (Abstract and [0003]), the method comprising:

		an alkanolamide surfactant ([0026] and [0073]);
		an alkoxylated alcohol surfactant ([0026]); and
		an ionic surfactant, a nonionic surfactant, or a combination thereof ([0026]).
	Regarding claim 1, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is applied to emulsions recovered from subterranean formation operations ([0003], [0026], and [0041]). However, Talingting-Pabalan fails to expressly disclose wherein said demulsifier composition application occurs while “treating a subterranean formation” (e.g. “placing in the subterranean formation”). Nguyen teaches a demulsifier composition comprising surfactants employed in a method comprising treating the subterranean formation (Abstract and [0044]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider applying the composition disclosed by Talingting-Pabalan in the operation taught by Nguyen since it amounts to nothing more than a known application for a similar composition, as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396. 	Further regarding claim 1, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkanolamide surfactant ([0026] and [0073]). However, Talingting-Pabalan fails to expressly disclose wherein the alkanolamide surfactant is “non-modified,” as instantly claimed. Hatchman teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkanolamide surfactant and wherein the alkanolamide surfactant is a non-KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	With respect to depending claim 2, the combination of Talingting-Pabalan and Nguyen teaches wherein the method comprises hydraulically fracturing the subterranean formation with the surfactant composition or with a subterranean treatment fluid comprising the surfactant composition (Abstract and [0044]).
	With respect to depending claim 3, the combination of Talingting-Pabalan and Nguyen teaches further comprising reducing or eliminating an emulsion in the subterranean formation, reducing or eliminating formation of an emulsion in the subterranean formation, or a combination thereof (Talingting-Pabalan- [0026] and [0041]; Nguyen- Abstract and [0044]).
	With respect to depending claims 4 and 6-9, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is solvent based (Abstract). However, he fails to expressly disclose wherein the composition comprises an emulsion comprising water and oil phases. Nguyen teaches a demulsifier composition comprising surfactants, wherein the composition is microemulsion based, comprising an aqueous phase and an oil phase (Abstract). Replacing the base fluid disclosed by Talingting-Pabalan with the base fluid taught by Nguyen is but a simple substitution of one known equivalent demulsifier composition comprising surfactant base fluid for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	With respect to depending claim 5, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition further comprises an organic solvent (Abstract). 	With respect to depending claim 10, the combination of Talingting-Pabalan and Hatchman teaches wherein the alkanolamide surfactant is a (C15-C17) hydrocarbyl amide having groups R1 and R2 substituted on the amide nitrogen, wherein R-1 and R2 are each -CH2-CH2-O-H (Abstract and col. 4 lines 40-43). 

    PNG
    media_image1.png
    165
    226
    media_image1.png
    Greyscale
	With respect to depending claim 11, which is dependent upon claim 10, the combination of Talingting-Pabalan and Hatchman teaches wherein the alkanolamide surfactant has the structure




	wherein R3 is the (C15-C17) hydrocarbyl group (Abstract and col. 4 lines 40-43).
	With respect to depending claims 16 and 17, Talingting-Pabalan discloses wherein the surfactant composition may comprise a fatty acid ethoxylate surfactant or an anionic surfactant ([0026]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such surfactants in the composition comprising surfactants.

	a tubular disposed in the subterranean formation ([0044]); and
 	a pump configured to pump the surfactant composition in the subterranean formation through the tubular ([0021]).

    PNG
    media_image2.png
    27
    139
    media_image2.png
    Greyscale
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited above) in view of Nguyen (US 2013/0261227- cited above) and Hatchman (US 6,194,354- cited above), and further in view of Graham et al. (US 3,977,472- cited previously).
	With respect to depending claim 13, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkoxylated alcohol surfactant ([0026]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkoxylated alcohol surfactant. Graham teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkoxylated alcohol surfactant wherein the alkoxylated alcohol surfactant is ethoxylated branched or linear (C12-C16) alcohol (Abstract and Table 1). Replacing the alkoxylated alcohol surfactant disclosed by Talingting-Pabalan with the alkoxylated alcohol surfactant taught by Graham is but a simple substitution of one known equivalent alkoxylated alcohol surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
2-alkylene-O)n--H group, wherein n is about 9 to about 15 (Abstract and Table  1).
	With respect to depending claim 15, which is dependent upon claim 14, the combination of Talingting-Pabalan and Graham teaches wherein the alkoxylated alcohol surfactant has the structure:
wherein
	R4 is the (C12-C16) hydrocarbyl group, and
	R5 is the (C2-alkylene-O)n--H group, wherein n is about 9 to about 15 (Abstract and Table  1). 	With respect to independent claim 19, Talingting-Pabalan discloses a method of treating emulsions recovered from a subterranean formation (Abstract and [0003]), the method comprising:
contacting the recovered emulsion with a surfactant composition comprising:
 	a (C1-C5) alkyl alcohol ([0016], [0026], and [0069]-[0071]);
 	an alkanolamide surfactant ([0026] and [0073]);
	an alkoxylated alcohol surfactant ([0026]); and
	a fatty acid ethoxylate surfactant ([0026]). 	Regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is applied to emulsions recovered from subterranean formation operations ([0003], [0026], and [0041]). However, Talingting-Pabalan fails to expressly disclose wherein said demulsifier composition application occurs while “treating a subterranean formation” (e.g. “placing in the subterranean formation”). Nguyen teaches a demulsifier composition comprising surfactants employed in a method comprising treating the subterranean formation (Abstract and [0044]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider applying the composition disclosed by Talingting-Pabalan in the operation taught by Nguyen since it amounts to nothing more than a known application for a similar composition, KSR at 1396. 	Further regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is solvent based (Abstract). However, he fails to expressly disclose wherein the composition comprises an emulsion comprising water and oil phases. Nguyen teaches a demulsifier composition comprising surfactants, wherein the composition is microemulsion based, comprising an aqueous phase and an oil phase (Abstract). Replacing the base fluid disclosed by Talingting-Pabalan with the base fluid taught by Nguyen is but a simple substitution of one known equivalent demulsifier composition comprising surfactant base fluid for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkanolamide surfactant ([0026] and [0073]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkanolamide surfactant. Hatchman teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be a non-modified alkanolamide surfactant, wherein the alkanolamide surfactant is a (C15-C17) hydrocarbyl amide having groups R1 and R2 substituted on the amide nitrogen, wherein R-1 and R2 are each -CH2-CH2-KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkoxylated alcohol surfactant ([0026]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkoxylated alcohol surfactant. Graham teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkoxylated alcohol surfactant wherein the alkoxylated alcohol is a (C2-alkylene-O)n--H group, wherein n is about 9 to about 15 (Abstract and Table  1). Replacing the alkoxylated alcohol surfactant disclosed by Talingting-Pabalan with the alkoxylated alcohol surfactant taught by Graham is but a simple substitution of one known equivalent alkoxylated alcohol surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding claim 19, and the specific percentages and amounts claimed therein, since the same components of the composition are taught, it would have been obvious for a person having In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. 	Applicant argues that the amended claims overcome the cited references since they have been amended to recite wherein the alkanolamide surfactant is “a non-modified alkanolamide surfactant.” The Examiner points out that the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant argues that it would not be obvious to consider that “any two demulsifier compositions comprising surfactants are the same composition and would be equally effective for treating downhole environments” since “the function and effectiveness of surfactants is highly sensitive to specific surfactant identity, surfactant concentration, interactions with other components in the composition, and many more complicating factors.” The Examiner finds the argument unpersuasive.  The Examiner points out that the rejection relied upon both Talingting-Pabalan and Nguyen disclosing demulsifier compositions comprising surfactant blends, wherein Nguyen discloses a specific use for said composition. The Examiner maintains that it would indeed be obvious for a person having ordinary skill in the art when viewing Nguyen’s disclosure of an effective use for a demulsifier composition comprising a surfactant blend to consider similiarly applying the demulsifier composition comprising surfactant blend disclosed by Talingting-Pabalan. By the Applicant’s standard, no possible obviousness rejection can be made unless both references recite a composition comprising specifically every single element of the other, i.e., an identical composition; were that the case, many obviousness rejections based upon KSR, (and more generally many rejections under 35 U.S.C. 103), would be improper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674